Citation Nr: 1043023	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a respiratory/pulmonary 
problems/disability, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.

2.  Entitlement to service connection for left hip arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from December 1985 to February 
1995, and from January 2003 to September 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2006 rating decision in which the RO, inter alia, 
denied service connection for a breathing/lung condition and a 
left hip condition.  In December 2007, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in September 
2008.

In September 2008, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The Veteran's respiratory/pulmonary problems did not begin in 
service and have been medically attributed to known clinical 
disease including small right upper lobe lung nodule, adjacent 
prominent right hilar lymph node, upper airway resistance 
syndrome, chronic, nonallergic rhinitis, chronic obstructive 
pulmonary disorder, and asthma; no such disability has been 
related by competent, probative medical evidence or opinion to 
service.

3.  Neither left hip arthritis, nor any other left hip 
disability, was  manifested until more than a year after the 
Veteran's most recent period of service and there is no 
competent, persuasive evidence even suggesting that there exists 
a medical nexus between a current left hip disability and 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a 
respiratory/pulmonary problems/disability, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.CA. § 1117, are not met.  38 U.S.C.A. §§ 1110, 
1131, 1117; 38 C.F.R. §§ 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

2.  The criteria for service connection for left hip arthritis 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate a claim for service 
connection, what information and evidence must be submitted by 
the Veteran, and what information and evidence would be obtained 
by VA; this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The December 2006 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the March 2006 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the report of a June 2008 VA respiratory 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's September 2008 DRO 
hearing, along with various written statements provided by the 
Veteran, and by his representative, on his behalf. 

The Board also finds that no additional RO action to further 
develop the record in connection with either claim is warranted.  
The Board acknowledges that the Veteran has not been scheduled 
for a VA examination to evaluate his claimed left hip arthritis.  
The Board emphasizes, however, that the claim is one for service 
connection.  In this case, there is no medical evidence that 
indicates that the Veteran has a current left hip disability that 
had its onset or was aggravated in service, as alleged; rather, 
as is explained in detail below, the evidence does not indicate 
that a left hip disability was incurred until years after the 
Veteran's most recent period of service.  As the current record 
does not reflect even a prima facie claim for service connection 
for the claimed disability, VA has no obligation to obtain any 
medical opinion commenting upon the etiology of the claimed 
disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 
18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either of the claims.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of either of the matters on 
appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

At the outset, the Board notes that, in October 2006, the RO made 
a Formal Finding on the Unavailability of Service Medical 
Records, in which it determined that service treatment records 
for the Veteran's period of service from January 2003 to 
September 2003 were not available for review.  The record 
reflects that some of the service treatment records from this 
period were submitted by the Veteran and received by VA in 
January 2007, and were subsequently considered by the RO in 
readjudicating the Veteran's claims in the August 2008 SOC, and 
November 2008 and December 2009 supplemental SOCs (SSOCs).  The 
Board is aware that in such cases, VA has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of each claim for service 
connection has been undertaken with these heightened duties in 
mind.





A.  Respiratory/Pulmonary Problems/Disability

A Persian Gulf Veteran is defined as a Veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent during the presumptive period prescribed by the 
Secretary.  Effective December 18, 2006, VA extended the 
presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 
31, 2011 (for qualifying chronic disabilities that become 
manifest to a degree of 10 percent or more after active duty in 
the Southwest Asia theater of operations).  See 71 Fed. Reg. 
75669 (2006). Furthermore, the chronic disability must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, non-
medical indicators that are capable of independent verification.  
See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the following: 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders.  
See 38 U.S.C.A. § 1117(g).

The Veteran's DD Form 214 (Certificate of Release or Discharge 
from Active Duty) indicates that he served in Southwest Asia from 
December 8, 1990 to April 23, 1991.  Hence, for purposes of the 
pertinent statute and regulation, he is a Persian Gulf Veteran.  

As reflected in his March 2006 claim, the Veteran asserts that he 
was exposed to oil well fires and smoke during Operation Desert 
Storm in 1991 and 1992 and, as a result, now has a respiratory 
condition. 

Service treatment records for the period from December 1985 to 
February 1995 reflect no findings or diagnoses of any 
respiratory, lung, or breathing condition, or any findings or 
treatment pertinent to a chronic respiratory condition.  The 
report of his January 1995 examination for separation from 
service indicates a normal evaluation of the lungs, chest, nose, 
sinuses, mouth, and throat, with no respiratory problems noted.  
At that time, the Veteran reported never having had asthma, 
shortness of breath, or chronic cough, and he reported no history 
of any other respiratory problems.

The report of an October 1995 VA Persian Gulf Registry 
Examination indicates that the Veteran reported that he had been 
exposed to heavy smoke and oil while stationed within five 
kilometers from burning oil well fires in Kuwait for two weeks.  
He also reported developing a chronic cough productive of "black 
stuff" while in the Gulf that persisted until late June 1991, 
while he was home on leave.  It was noted that, after the Gulf-
related cough had resolved, he had had no further dyspnea, cough, 
or chest pain.  

The reports of August 1996 and November 1998 service examinations 
indicate that the Veteran continued to report never having had 
asthma, shortness of breath, or chronic cough, and he continued 
to report no history of any other respiratory problems.  

Service treatment records for the Veteran's period of active duty 
from January 2003 to September 2003 indicate that he was treated 
in February 2003 for a sore throat, nasal congestion, and 
coughing.  The Veteran was diagnosed as having pharyngitis.  The 
report of his August 2003 examination for separation from service 
indicates a normal clinical evaluation of the mouth, throat, 
nose, sinuses, lungs, and chest.  The Veteran reported having no 
history of asthma or any breathing problems related to exercise, 
weather, pollens, etc.  He also reported having no history of 
shortness of breath, bronchitis, wheezing, or problems with 
wheezing, being prescribed or using an inhaler, chronic cough or 
cough at night, sinusitis, or chronic or frequent colds.  The 
report of a September 2003 service radiological examination of 
the chest indicates an unremarkable examination, with apices 
clear, and lung parenchyma free of any focal infiltrate, mass, or 
area of consolidation.

The report of an October 2003 private radiological test of the 
chest showed the lungs to be clear.  

An August 2004 Occupational Health and Safety Administration 
Respirator Medical Evaluation Questionnaire indicates that the 
Veteran reported not currently having shortness of breath of any 
kind, problems with coughing, wheezing, or chest pain, or any 
other symptoms that the Veteran thought may be related to lung 
problems.  The Veteran also indicated that he had never had any 
pulmonary or lung problems.  

The earliest notation of any respiratory problems is a January 
2006 private treatment record, which indicates that the Veteran 
sought treatment because he failed pulmonary function tests for 
his employment, and was having increasing shortness of breath for 
unknown reasons.  It was noted that the Veteran had no history of 
asthma or chronic obstructive pulmonary disease (COPD), but 
reported that shortly following Desert Storm he was coughing up 
very dark colored phlegm for some time, but that this had been 
over 10 years prior, and he had not had any symptoms until 
recently.  The Veteran was diagnosed as having progressive 
shortness of breath of unknown etiology.  A January 2006 computed 
tomography (CT) scan indicates findings of a small, 8 millimeter 
(mm) nonspecific nodule seen within the regions of the right 
hilum.  A differential consideration of noncalcified granuloma 
versus focal scarring was noted to be most likely.  

A January 2006 private follow-up note indicates that the Veteran 
stated that he continued to feel slightly congested in his chest 
and that he had an occasional cough and felt shortness of breath.  
It was noted that spirometry reports demonstrated moderate 
obstructions as well as concomitant restriction.  It was also 
noted that the Veteran was sent for a repeat spirometry with pre- 
and post-Albuterol treatment testing, which showed a moderate 
improvement in his pulmonary functioning.  A diagnosis of primary 
pulmonary disease, currently of unknown etiology, was indicated.

A May 2006 CT scan indicates diagnoses of small right upper lobe 
lung nodule and adjacent prominent right hilar lymph node, 
unchanged.  

An October 2006 private treatment note indicates that, following 
a sleep study, the Veteran was diagnosed as having upper airway 
resistance syndrome.  The Veteran was prescribed a trial of 
Nasacort sprays in each nostril once a day for two weeks.  

A November 2006 private treatment note indicates that the Veteran 
complained of upper airway and throat congestion that made it 
difficult to breathe, especially with heavy activity.  A November 
2006 private CT scan indicates stable, 8 mm, noncalcified nodule 
within the posterior segment of the right upper lobe with 
accompanying stable, 12 mm, right hilar lymph node.  

The report of a July 2008 private evaluation for allergic 
rhinitis indicates that the Veteran had a history of ocular 
purities and sneezing occurring on a seasonal basis, particularly 
in spring and summer, and that he had constant nasal congestion.  
Spirometry examination was within normal limits, and skin testing 
to common indoor and outdoor allergens was negative, including 
intradermal testing.  The Veteran was diagnosed as having chronic 
rhinitis, which did not appear to have an allergic component.

The report of a July 2008 VA respiratory examination indicates 
that the Veteran reported exposure to smoke and oil in Kuwait 
when he was located five kilometers from a burning oil well for 
two weeks in 1991.  The Veteran stated that he had had a cough 
productive of black stuff until June 1991, which resolved with no 
further respiratory problems.  He also stated that, for his 
employment, he was required to take yearly pulmonary function 
testing, and that he had passed all tests with no difficulty 
until December 2005.  The Veteran also reported that, because of 
ongoing nasal congestion and negative allergy testing, he was put 
on Astelin nasal spray, and that he felt better using this and 
had had less nasal congestion and snoring at night.  The Veteran 
was diagnosed as having chronic nonallergic rhinitis with chronic 
post nasal drainage, and stable right upper lobe pulmonary 
nodule.

The July 2008 VA examining physician opined that it was less 
likely than not that the Veteran currently had a respiratory 
disease or disability which could be attributed to the 
environmental hazards he experienced during his first period of 
active duty, including the lung nodule and upper airway 
resistance syndrome.  The VA physician also opined that it was 
less likely than not that the Veteran currently had a respiratory 
condition that was the result of unknown etiology.  The VA 
physician explained that the Veteran's exposure in service was 
relatively brief and that his symptoms after service were short-
term and limited, and had resolved with no long-term sequelae.  
The physician noted that multiple evaluations and testing for 
nearly 15 years were unremarkable, that the Veteran had been 
asymptomatic during that time period, and that multiple x-rays 
during this period had been unremarkable.  The VA physician noted 
that the initial pulmonary function tests performed in December 
2005 were in the setting of significant, acute congestion, noted 
by the technician, and it was with this that further testing was 
initiated with the asymptomatic lung nodule noted and multiple 
pulmonary function tests ranging from normal to mild restriction, 
obstruction, and reduced vital capacity.  The physician also 
stated that of note was the Veteran's significant weight gain and 
deconditioned status, that he had been diagnosed with obesity and 
relative deconditioning, and that weight gain had a known affect 
on pulmonary function testing.  It was also noted that the 
pulmonary nodule was an incidental finding at the time, most 
likely an infectious granuloma from endemic fungi in the local 
region, which would have been seen much earlier if it was related 
to the exposure in the Gulf War. The physician stated that it was 
her opinion that the Veteran's currant symptoms could be fully 
explained by his obesity, deconditioned status, and chronic, 
nonallergic rhinitis.  

During the September 2008 DRO hearing, the Veteran testified 
that, during his service in Southwest Asia from December 1990 to 
April 1991, he was exposed to oil field fires.  He also testified 
that he did not seek or receive treatment following his tour from 
December 1990 to April 1991 or at any time during service, and 
that he began seeing doctors for his condition in approximately 
2006.  

A letter from the Veteran's private physician, Dr. G., dated in 
October 2008, indicates that over the last several years Dr. G. 
had followed the Veteran for a diagnosis of COPD, for which he 
had been placed on medication.  It was noted that this was first 
identified in January 2006.  Dr. G. noted that, on further 
discussions with the Veteran throughout their time together, Dr. 
G. had not been able to identify a specific cause for his 
declining lung function, as the Veteran denied having been a 
smoker and did not live in an urban setting.  Dr. G. stated that, 
from his perspective, he could at best call the Veteran 
idiopathic, as there was no clear risk factor leading to the 
causation of his underlying lung disease.  

February and March 2009 private treatment notes indicate that the 
Veteran underwent a bilateral submucosal resection of his 
turbinates, to treat a longstanding history of significant 
rhinitis.  A March 2009 follow-up note indicates that the Veteran 
was doing extremely well and breathing better than ever.   

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

Initially, the Board notes that medical professionals have 
attributed the Veteran's respiratory and lung problems to known 
clinical diagnoses, including small right upper lobe lung nodule 
and adjacent prominent right hilar lymph node, upper airway 
resistance syndrome, chronic, nonallergic rhinitis, COPD, and 
asthma.  The Board notes that Dr. G. stated that he had not been 
able to identify a specific cause for the Veteran's declining 
lung function, as the Veteran denied having been a smoker and did 
not live in an urban setting, and that Dr. G. could at best call 
him idiopathic, as there was no clear risk factor leading to the 
causation of his underlying lung disease.  However, in the same 
October 2008 letter, Dr. G. indicated a diagnosis of COPD, which 
is a known clinical diagnosis.  Furthermore, the July 2008 VA 
examiner opined that it was less likely than not that the Veteran 
currently had a respiratory condition that was the result of 
unknown etiology, diagnosing the Veteran as having chronic 
nonallergic rhinitis with chronic post nasal drainage, and stable 
right upper lobe pulmonary nodule, and stating that it was her 
opinion that the Veteran's currant symptoms could be fully 
explained by his obesity, deconditioned status, and chronic, 
nonallergic rhinitis.  Given the facts as noted above, the Board 
finds that the medical evidence weighs in favor of a finding that 
the Veteran's respiratory problems are attributable to known 
clinical diagnoses.  Thus, service connection pursuant to the 
provisions of 38 U.S.C. § 1117 is precluded.

Further, the record presents no basis for a grant of direct 
service connection for any diagnosed disabilities to which the 
Veteran's respiratory/pulmonary problems are attributed.

The Board concedes that the Veteran was exposed to heavy smoke 
and oil while stationed within five kilometers from burning oil 
well fires in Kuwait for two weeks, and that he developed a 
chronic cough productive of "black stuff" while in the Gulf 
that persisted until late June 1991 while he was home on leave.  
However, by his own report in October 1995, the Veteran's Gulf-
related cough resolved, and he had no further dyspnea, cough, or 
chest pain.  Service treatment records indicate no problems 
relating to a respiratory disorder, and both service treatment 
records and non-service treatment records indicate that the 
Veteran persistently reported no respiratory problems whatsoever 
until December 2005, when he failed his occupational pulmonary 
function test.  Moreover, the Veteran has not asserted that he 
has had any chronic respiratory problems dating back to his 
period of service, testified that he did not begin seeking 
medical treatment for a respiratory disorder until 2006, and has 
not indicated that he had any respiratory problems prior to his 
December 2005 pulmonary function tests.  Thus, the record 
reflects no evidence of continuity of any respiratory 
symptomatology from the time of the Veteran's exposure to heavy 
smoke and oil while in 1991.

Furthermore, the competent and persuasive medical evidence weighs 
against the Veteran's claim.  The only medical opinions to 
address whether there is a nexus between a current respiratory 
disorder and service is that of the July 2008 VA examiner and 
that contained in the October 2008 letter of Dr. G.  However, 
neither opinion establishes a link between a current respiratory 
disorder and service.  Dr. G.'s October 2008 letter indicates 
that he had not been able to identify a specific cause for the 
Veteran's respiratory condition and that he could at best call 
him idiopathic, as there was no clear risk factor leading to the 
causation of his underlying lung disease.  The July 2008 VA 
examiner opined that it was less likely than not that the Veteran 
currently had a respiratory disease or disability which could be 
attributed to the environmental hazards he experienced during his 
first period of active duty, including the lung nodule and upper 
airway resistance syndrome, noting that the Veteran's exposure in 
service was relatively brief and symptoms after service were 
short-term and limited, and had resolved with no long-term 
sequelae.  The July 2008 VA examiner also supported her 
conclusion by noting that multiple evaluations and testing for 
nearly 15 years after his in-service exposure to heavy smoke and 
oil was unremarkable, that he was asymptomatic during this time, 
and that multiple x-rays during this time were unremarkable.  The 
July 2008 VA examiner opined that the pulmonary nodule, found on 
x-rays, was most likely an infectious granuloma from endemic 
fungi in the local region, which would have been seen much 
earlier if it was related to the exposure in the Gulf war, and 
that the Veteran's currant symptoms could be fully explained by 
his obesity, deconditioned status, and chronic, nonallergic 
rhinitis.  

Furthermore, as for any direct assertions by the Veteran and/or 
his representative regarding medical nexus between current 
respiratory/pulmonary problems/disability and service, the Board 
finds than no such evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the medical matter 
of whether there exists a relationship between the respiratory 
disorder for which service connection is sought and service, 
which is a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is not shown to be other than a layperson 
without the appropriate medical training and expertise, he is not 
competent to render a probative (persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.


Finally, the Board's notes consideration of its heightened duty 
to consider the benefit of the doubt in this case, as it appears 
that service treatment records from January 2003 to September 
2003 are not complete. However, as noted above, the Veteran has 
not even asserted that he has had any chronic respiratory 
problems dating back to his period of service, testified that he 
did not begin seeking medical treatment for a respiratory 
disorder until 2006, and has not indicated that he had any 
respiratory problems prior to his December 2005 pulmonary 
function tests; the record reflects the same.  Therefore, any 
information gained from any missing service treatment records 
from January to September 2003 is not at all likely to affect the 
Board's decision in this matter. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for respiratory/pulmonary problems/disability, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to  condition must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left Hip Arthritis

In addition to the basic legal authority noted above, service 
connection may be presumed, for certain chronic diseases, such as 
arthritis, which develop to a compensable degree (10 percent for 
arthritis) within a prescribed period after discharge from 
service (one year for arthritis), although there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, 
while the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical evidence, 
that there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).

As reflected in his March 2006 claim, the Veteran asserts that 
while serving in the Army Reserves, in approximately 1999, he was 
put on permanent profile for no running because of his knees and 
back, and, at that time, the doctor noted that there was limited 
range of motion of the left hip.  The Veteran further asserts 
that this left hip condition was aggravated during his period of 
service in Iraq from January 2003 to September 2003.  The 
Veteran's representative has also asserted, as reflected in a 
July 2009 Informal Hearing Presentation, that left hip arthritis 
might be related to in-service Lyme disease.

Service treatment records indicate that, in August 1988, the 
Veteran was treated for injuries sustained in a motor vehicle 
accident.  The Veteran was diagnosed as having multiple, 
superficial injuries to the head, right wrist, right proximal 
interphalangeal joint, left iliac crest, and left quadriceps.  He 
was prescribed ice and Motrin.  Service treatment records do not 
indicate any follow-up treatment for the left iliac crest, or any 
further left hip problems. 

Service treatment records also indicate that the Veteran was 
treated for Lyme disease in July 1990.  He was noted to have had 
a lesion, but reported that he did not have any fevers, arthritic 
pain, or other such symptoms.  

The report of his January 1995 examination for separation from 
service, for the period of December 1985 to February 1995, 
indicates a normal evaluation of the lower extremities and 
musculoskeletal system, with no left hip problems noted.  At that 
time, the Veteran reported having a history of swollen or painful 
joints, and specified that he had had pain in his knees, a 
ganglion cyst in the right wrist, and back strain.  The Veteran 
did not mention any problems with the left hip.

The reports of an April 1995 VA general examination and April 
1995 VA joints examination indicate that the Veteran complained 
of left shoulder pain, right wrist pain, knee pain, back pain, 
and left ankle pain.  The Veteran was diagnosed as having low 
back pain, degenerative joint disease of the knees, history of 
left ankle distal fibular avulsion fracture, status post right 
wrist volar ganglion excision, and left shoulder 
acromioclavicular joint degenerative joint disease.  

The report of an August 1996 service examination indicates that 
the Veteran again reported a history of swollen or painful 
joints, as well as a history of arthritis and recurrent back 
pain.  The Veteran specified that he had pain in both knees and 
in the left shoulder, which had been diagnosed as arthritis, as 
well as back pain, and an ankle sprain.  The report of a November 
1998 service examination again indicates that the Veteran 
reported swollen or painful joints and arthritis, and specified 
that he suffered arthritis in the bilateral knees, arthritis in 
the left shoulder, and degenerative arthritis of the lumbar 
spine.  

The report of a November 1998 service physical profile indicates 
that the Veteran was limited to no running due to the conditions 
of degenerative disc disease of the lumbar spine and degenerative 
joint disease of the knees.  

The available service treatment records for the Veteran's period 
of active duty from January 2003 to September 2003 indicate no 
complaints, findings, or treatment related to the left hip.  The 
report of his August 2003 examination for separation from service 
indicates a normal clinical evaluation of the lower extremities 
and musculoskeletal system.  The Veteran again reported a history 
of swollen or painful joints, and specified that he had a history 
of arthritis of the left shoulder, arthritis of both knees, and 
degenerative disc disease.  

The earliest indication of any treatment for the left hip in the 
post-service record is a January 2006 private treatment record, 
which indicates that the Veteran had a complaint of hip pain, and 
that he stated that he had been evaluated for this in the past 
and had been told that he had arthritis.  The Veteran was 
diagnosed as having left-sided hip pain.  

A July 2006 private treatment note indicates that internal hip 
rotation on the left was limited by about 10 to 15 degrees 
compared to the right side, and that this caused some deep hip 
pain.  The Veteran was diagnosed as having probable left hip 
arthropathy of a degenerative nature, with some rotation loss.  

During the September 2008 DRO hearing, the Veteran testified 
that, in 1999, at the time he was he was put on permanent profile 
for no running, he was examined by an orthopedic surgeon, who 
noted loss of range of motion of the left hip.  He further 
testified that the amount of walking he had to do during his 
period of service from January 2003 to September 2003 aggravated 
his left hip condition.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

Initially, the Board notes that, while the record shows that, in 
August 1988, the Veteran was treated for a left iliac crest 
injury from a motor vehicle accident, the Veteran has not 
suggested, and the record does not reflect, that any hip 
problems, including arthritis, manifested during his first period 
of service, or within the one year period following such service.  
In this regard, the Board notes that following the August 1988 
injury, the Veteran was prescribed ice and Motrin, and service 
treatment records do not indicate any follow-up treatment for the 
left iliac crest, or any further left hip problems.  Likewise, 
while service treatment records indicate that the Veteran was 
treated for Lyme disease in July 1990, he reported at that time 
that he did not have any fevers, arthritic pain, or other such 
symptoms, no subsequent left hip problems were noted during his 
period of service ending in February 1995, and his January 1995 
examination for separation from service indicates no left hip 
problems, and that the Veteran mentioned no problems with the 
left hip.

Rather, the Veteran asserts that, in approximately 1999, a doctor 
noted that he had limited range of motion of the left hip, and 
that his left hip condition was aggravated during his service in 
Iraq from January 2003 to September 2003.

However, the record does not establish that the Veteran incurred 
or aggravated any left hip disability in service, or that any 
left hip disability manifested until more than a year after 
service.  The report of his August 2003 examination for 
separation from service indicates no hip problems, and, when the 
Veteran answered affirmatively to having a history of swollen or 
painful joints, he specified that he had a history of arthritis 
of the left shoulder, arthritis of both knees, and degenerative 
disc disease.  No left hip arthritis, or any other hip problems, 
were reported by the Veteran or noted on the examination.  As 
noted above, the earliest indication of any treatment for the 
left hip in the post-service record is a January 2006 private 
treatment record-which is dated more than one year after the 
Veteran's separation from his most recent period of service-
hence, the presumptive provisions of  38 C.F.R. §§ 3.307 and 
3.309 are not for application.  While this private treatment 
record indicates the Veteran's statement that he had been 
evaluated for left hip pain in the past and had been told that he 
had arthritis, the Veteran did not indicate in January 2006 that 
such evaluation took place prior to, during, or within one year 
of his service from January 2003 to September 2003, and the 
medical record does not indicate that he was evaluated for any 
left hip problems during that time period.  Moreover, there is no 
medical opinion or other competent, persuasive evidence 
suggesting a link between a current left hip disability and the 
Veteran's service, and none has been produced by the Veteran.

The Board acknowledges that the Veteran is competent to assert 
that he has experienced continuity of symptomatology in the form 
of left hip pain that began in, or prior to, his January 2003 to 
September 2003 service and has continued since service.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  However, such report must be weighed 
against the contemporaneous evidence.  Cf. Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).  In the instant case, such 
evidence, and in particular the report of his August 2003 
examination for separation from service, indicates that, although 
the Veteran reported numerous other orthopedic problems, 
including arthritis and pain in multiple joints, he did not 
report any arthritis or problems with the left hip.  The Board 
finds that this evidence, in addition to the complete lack of any 
medical documentation of a left hip condition until January 2006, 
outweighs the Veteran's assertions as to continuity of 
symptomatology.

Finally, the Board, again, notes its consideration of its 
heightened duty to consider the benefit of the doubt in this 
case, as it appears that service treatment records from January 
2003 to September 2003 are not complete.  However, while the 
Veteran asserts that in the late 1990s, prior to his second 
period of active duty, at the time he was he was put on permanent 
profile for no running, he was examined by an orthopedic surgeon 
who noted loss of range of motion of the left hip, he has not 
asserted that he received any in-service treatment for his left 
hip from January 2003 to September 2003, and his August 2003 
separation examination suggests that he did not.  In this regard, 
the report of the November 1998 service physical profile 
indicating that the Veteran was limited to no running is of 
record, and it specifically indicates that the Veteran's 
limitation in running was due to the conditions of degenerative 
disc disease of the lumbar spine and degenerative joint disease 
of the knees; there is no mention in the record of limitation of 
left hip motion, left hip arthritis, or any other left hip 
problem.  Therefore, again, the Board finds that any information 
gained from the missing service treatment records from January 
2003 to September 2003 is not at all likely to affect the Board's 
decision in this matter. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for left hip arthritis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a respiratory/pulmonary 
problems/disability, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117, is denied.

Service connection for left hip arthritis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


